Brady, J.:
The Court of Appeals in Story v. New York Elevated Railroad Company (90 N. Y. 122), as it is understood, determined that an abutting owner, for an injurious interference with, or interruption of light from the street, was entitled to remuneration, it was an easement to the unobstructed enjoyment of which he was entitled. There are many eases cited in the prevailing opinion delivered in that case by Justice Danrorth, illustrative and declarative of the rule.
, The substantial objection urged with great zeal by the learned counsel for the defendants, is that the Legislature having the power, duly authorized the construction of the defendant’s road, and the abutting owner, who does not own the fee of the street, cannot claim any compensation for any inconvenience resulting from the exercise of the right conferred, if the street still remains open and practicable for the ordinary use of the public. But this proposition expressive though it may be in cases to which it is properly applicable, seemed to be formulated upon the dissenting opinion of Eael, J. in the Story case, although sustained by other citations. Whatever may have been or may be the rule as to surface roads per se, that which governs the rights of the abutting owner from structures above the surface has been defined for this case by the adjudication to which reference has been made.
The issue, therefore, which was presented herein to the learned justice presiding at the trial was, whether the defendant’s structure and its use invaded the realm of light which, in common with others belonged to the plaintiff, and diminished it. Upon that subject the evidence may be said to have ‘been in collision, if not in conflict, and, after due deliberation, to have been regarded as more favorable to the plaintiff. This applies as well to the issue mentioned as to the amount of damages which should be awarded to the plaintiff for the deprivation to which he was subjected ; and as the evidence must be said to be sufficient to sustain both conclusions arrived at, the judgment cannot, on the questions of fact, be disturbed. The rule of damages adopted, namely, the difference in value with the full and unobstructed use of the easement and'the value without it, was the proper one. (Matter of N. Y. C., etc., Co., 15 Hun, 63, 67, 69; Matter of Lackawanna and W. R. R. Co., 29 id., 1; N. Y., W. S. and B. Ry. Co. v. Sutherland, 35 id., 260.)
*570These cases also establish the proposition that the operation of a road as an entirety must be considered in the estimate of damage and, therefore, the running of trains constitutes an essential part of it — indeed the most important — for without them it would be useless. Whatever interruption of light, therefore, they occasioned was a part of the interference arising from the structure and its uses and legitimately a part of the disturbing cause. (See, also, Story’s case supra.) The evidence relating to them was properly received therefore.
The further proposition that judgment could not be given against both defendants for the reason that the structure was not used by the defendant, the Metropolitan Railway, after May 20, 1879, when it was leased to the defendant, the Manhattan Railway, is not regarded as sound. The first defendant named erected the structure and equipped it for use and subsequently leased it to the second defendant named, and thus continued the wrong complained of.
This case has been frequently examined, and although the extended, exhaustive and able brief, of the appellant’s counsel presents a 'fine field of refinements and invokes discussion, it is nevertheless simple, starting with the proposition that the obstruction of light may not be indulged in without affording proper indemnity. No error in its disposition has been discovered and the judgment must be affirmed with costs.
Daniels, J., concurred.
Judgment affirmed, with costs.